EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Clarke on 1-19-2021.
The application has been amended as follows: 
Claims 1-11 are canceled.  

Claim 12 has been amended as follows:
In line 17, “said leaf crop leaf fraction upon arrival” has been amended to — said leaf crop leaf fraction into a dried hay upon arrival —

Claim 17 has been amended as follows:
In lines 4-5, “having been conditioned, is cut, whereby said leaf crop stem fraction is separately removed from the crop field” has been amended to — having been conditioned, is separately removed from the crop field — 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM J BEHRENS/               Examiner, Art Unit 3671